UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF A FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of October 2016 Commission File Number: 1-34429 PAMPA ENERGÍA S.A. (Exact Name of the Registrant as Specified in the Charter) Pampa Energy Inc. (Translation of Registrant’s Name into English) Maipú 1 C1084ABA, City of Buenos Aires Argentina (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ¨ This Report on Form 6-K shall be deemed incorporated by reference into the Registrant’s Registration Statement on FormF-4/A (File No.333-213038). TABLE OF CONTENTS Forward-Looking Statements 1 Pampa Energía 2 Operating and Financial Review as of June 30, 2016, and for the Six-Month Periods Ended June 30, 2015 and 2016 5 Recent Developments 30 31 We have prepared this report to provide our investors with disclosure regarding recent developments in our business and results of operations for the six-month period ended June 30, 2016. The information in this report supplements information contained in our annual report on Form 20-F for the year ended December31, 2015 (File No.001‑34429), as amended through the filing of an amendment to our annual report on Form20‑F/A for the year ended December31, 2015, filed with the SEC on July27, 2016 (File No.001‑34429) (our “2015 Form 20-F/A”). Unless otherwise defined, all capitalized terms used herein shall have the meaning ascribed to them in our 2015 Form 20-F/A. FORWARD-LOOKING STATEMENTS This report contains estimates and forward-looking statements. Some of the matters discussed concerning our business operations and financial performance include estimates and forward-looking statements within the meaning of the U.S. Securities Act of 1933, as amended, and the U.S. Securities Exchange Act of 1934, as amended. Our estimates and forward-looking statements are mainly based on our current expectations and estimates on future events and trends that affect or may affect our businesses and results of operations. Although we believe that these estimates and forward-looking statements are based upon reasonable assumptions, they are subject to several risks and uncertainties and are made in light of information currently available to us. Our estimates and forward-looking statements may be influenced by the following factors, among others: · our ability to arrange financing under reasonable terms; · the outcome and timing of the tariff renegotiation process of our regulated businesses and uncertainties relating to future government approvals to increase or otherwise adjust such tariffs; · changes in the laws and regulations applicable to energy and electricity and oil and gas sectors in Argentina; · government interventions, resulting in changes in the economy, taxes, tariffs or regulatory framework, or in the delay or withholding of governmental approvals; · general economic, social and political conditions in Argentina, and other regions where we or our subsidiaries operate, such as the rate of economic growth, fluctuations in exchange rates of the peso or inflation; · restrictions on the ability to exchange pesos into foreign currencies or to transfer funds abroad; · competition in the electricity, public utility services and related industries; · the impact of high rates of inflation on our costs; · deterioration in regional and national business and economic conditions in or affecting Argentina; and · other risks factors discussed under “Item3. Risk Factors.” in our 2015 Form20‑F/A. The words “believe,” “may,” “will,” “aim,” “estimate,” “continue,” “anticipate,” “intend,” “expect” and similar words are intended to identify estimates and forward-looking statements. Estimates and forward-looking statements speak only as of the date they were made, and we undertake no obligation to update or to renew any estimates and/or forward-looking statements because of new information, future events or other factors. Estimates and forward-looking statements involve risks and uncertainties and are not guarantees of future performance. Our future results may differ materially from those expressed in these estimates and forward-looking statements. In light of the risks and uncertainties described above, the estimates and forward-looking statements discussed in this annual report might not occur and our future results and our performance may differ materially from those expressed in these forward-looking statements due to factors including, but not limited to, those mentioned above. 1 PAMPA ENERGÍA Pampa Energía S.A. (“Pampa” or the “Company”) is the largest fully integrated electricity company in Argentina. Our generation subsidiaries had an aggregate installed generating capacity of 2,300 MW as of June 30, 2016, representing 6.9% of the installed generating capacity in Argentina at such date, and generated a total of 4,234 net GWh of electricity during the six-month period ended June 30, 2016, representing approximately 6.1% of total electricity generated in Argentina during such period. We own an indirect co-controlling interest in Compañía de Transporte de Energía Eléctrica en Alta TensiónS.A. (“Transener”), which operates and maintains the largest high-voltage electricity transmission system in Argentina, with more than 20,700 km (including Empresa de Transporte de Energía Eléctrica por Distribución Troncal de la Provincia de Buenos Aires TransbaS.A. (“Transba”)) of high-voltage transmission lines that, as of March 31, 2016, represented approximately 90% of the high-voltage system in Argentina, according to the information made available by Compañía Administradora del Mercado Mayorista EléctricoS.A. (“CAMMESA”). We believe that our subsidiary Empresa Distribuidora y Comercializadora NorteS.A. (“Edenor”) is the largest electricity distribution company in Argentina, in terms of number of customers and electricity sold (in terms of both GWh and pesos) in 2016, based on publicly available figures released by electricity distribution companies in Argentina. Our principal assets, as of June 30, 2016, are divided among our electricity generation, transmission, distribution and oil and gas businesses, as follows: · Generation Business . Our generation assets include: o Hidroeléctrica Los Nihuiles and Hidroeléctrica Diamante, two hydroelectric power generation systems located in the Province of Mendoza with an aggregate installed capacity of 653MW, both of which we acquired in October 2006; o Central Térmica GüemesS.A., including (i)a thermal generation plant (Central Térmica Güemes) located in General Güemes, in the Province of Salta, which has an installed capacity of 361MW, and which we acquired in January 2007, and (ii)a thermal generation plant (Central Térmica Piquirenda) located in Piquirenda, General San Martin, in the Province of Salta, which has an installed capacity of 30MW, and which we acquired in March 2011; o Central Térmica Loma de la Lata (“Loma de la Lata” or “CTLL”), a thermal generation plant located in the Province of Neuquén (close to one of Argentina’s largest gas fields bearing the same name as the plant) with an installed capacity of 645MW, of which we acquired 375MW, in May 2007. We expanded its capacity by 165MW in November 2010. In July 2016, Loma de la Lata’s open-cycle gas turbine with an installed capacity of 105MW that was completed in May 2016 began operations, increasing Loma de la Lata’s installed capacity to 645MW. Loma de la Lata is further expanding by adding new gas turbines, which will increase its capacity by 120MW; o Piedra Buena, a thermal generation plant located in Ingeniero White, Bahia Blanca, in the Province of Buenos Aires, which has an installed capacity of 620MW, and which we acquired in August 2007; and o GreenwindS.A., which is a wind project, “Corti,” that will consist of a wind farm located in Bahía Blanca, Province of Buenos Aires, with a capacity of 100MW. As of the date of this prospectus, Greenwind’s sole asset is a legal right to use and profit from 1,500hectares of land for a 27-year period. o Parques Eólicos del Fin del MundoS.A., which consists of a project, “Parque Eólico de la Bahía,” a 50MW wind farm located in Bajo Hondo, Coronel Rosales, Province of Buenos Aires. As of the date of this prospectus, Parque Eólico del Fin del Mundo’s sole asset is a legal right to use and profit from 500hectares of land for a 23-year period. 2 o Parques Eólicos Argentinos S.A., which consists of a project, “Parque Eólico de Las Armas,” a 50MW wind farm located in Las Armas, Maipú, Province of Buenos Aires. · Transmission Business . We participate in the electricity transmission business through (i)our jointly controlling interest of 26.3% in Transener, which owns, operates and maintains the largest high-voltage electricity transmission system in Argentina, and (ii)Transba, which owns and operates a separate high-voltage transmission system located within the Province of Buenos Aires. We acquired our joint controlling interest in Transener in September 2006. · Distribution Business . We are engaged in the electricity distribution business through our subsidiary Edenor, which holds a concession to distribute electricity on an exclusive basis to the northwestern zone of the greater Buenos Aires metropolitan area and the northern portion of the City of Buenos Aires, comprising an area of 4,637square kilometers and a population of approximately 2.8million customers. We acquired our controlling interest of 51.5% in Edenor in September 2007. · Oil and Gas Business . We are engaged in the oil and gas business through our subsidiary Petrolera PampaS.A. (“PEPASA”). As of March31, 2016, PEPASA obtains its oil and gas production from 131wells in five different blocks through partnerships with Yacimientos del SurS.A., Petrobras ArgentinaS.A. (“Petrobras Argentina”) and YPFS.A. (“YPF”), as well as the sole operator in a separate area. We have a 49.6% interest in PEPASA. In addition to our principal electricity and oil and gas assets, we hold other non-electricity assets and investments, including: (i) a 10% stake in the share capital of Compañía de Inversiones en EnergíaS.A. (“CIESA”); (ii) the character of Beneficiario (interest beneficiary) and Fideicomisario (principal beneficiary) under the MSA Trust, owner of 40% of the capital stock of CIESA and (iii) our investments in Bodega Loma la Lata S.A. On July 27, 2016, as part of the financing for the acquisition of indirect control of Petrobras Argentina, we sold our indirect interest in TGS for consideration of U.S.$241 million. For more information about our business, see “Item 4. Our Business” in our 2015 Form20‑F/A. 3 Organizational structure The following chart sets forth our corporate structure as of June30, 2016. 4 OPERATING AND FINANCIAL REVIEW AS OF JUNE 30, 2016, AND FOR THE SIX MONTH PERIODS ENDED JUNE 30, 2 The following is a summary and discussion of our financial position as of June 30, 2016 and our results of operations for the six-month period ended June 30, 2016. For comparative purposes, the following includes financial information as of December 31, 2015 and for the six-month period ended June 30, 2015. The following tables and discussion should be read in conjunction with our unaudited consolidated financial statements as of and for the three-month and six-month periods ended June 30, 2016, furnished with the SEC on August 19, 2016 (our “Unaudited Interim Financial Statements”) as well as our annual audited restated consolidated financial statements as of and for the three years ended December 31, 2015, 2014 and 2013, which are included in our 2015 Form 20-F/A (our “Audited Consolidated Financial Statements”). In the opinion of our management, the unaudited selected financial data discussed below includes all adjustments, consisting only of normal and recurring adjustments, necessary for the fair presentation of this financial information in a manner consistent with the presentation under International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board made in our audited annual consolidated financial statements included in our 2015 Form 20-F/A. References herein to “U.S.$” are to U.S. dollars. References herein to “Ps.”, “AR$” and “Pesos” are to Argentine pesos. U.S. dollar amounts in the tables are presented solely for convenience, using the average between the purchaser and seller exchange rates reported by the Banco de la Nación Argentina (“Banco Nación”), as of June 30, 2016 of U.S.$1.00 Ps. 14.99, unless otherwise indicated. These conversions should not be considered representations that any such amounts have been, could have been or could be converted into U.S. Dollars at that or at any other exchange rate. On September 30, 2016, the exchange rate was Ps. 15.300 to U.S.$1.00. As a result of fluctuations in the Dollar/Argentine Peso exchange rate, the exchange rate at such date may not be indicative of current or future exchange rates. See “Item 3. Key Information—Exchange Rates,” “Item 3. Key Information—Risk Factors—Risks Relating to Argentina—Fluctuations in the value of the Argentine Peso could adversely affect the Argentine economy, which could, in turn adversely affect our results of operations” and “Item 3. Key Information—Risk Factors—Exchange controls and restrictions on capital inflows and outflows may continue to limit the availability of international credit and could threaten the financial system and lead to renewed political and social tensions, adversely affecting the Argentine economy, and, as a result, our business” in our 2015 Form 20-F/A. Historically, inflation in Argentina has played a significant role in influencing the economic conditions in Argentina and, in turn, the operations and financial results of companies operating in Argentina, such as us. In accordance with IFRS, the financial information set forth in this report and in our 2015 Form 20-F/A has not been adjusted to reflect inflation. Inflation could therefore affect the comparability among the different periods presented in this report and in our 2015 Form 20-F/A. See “Risk Factors—The Argentine economy remains vulnerable and any significant decline could adversely affect our financial condition” and “—If the high levels of inflation continue, the Argentine economy and our results of operations could be adversely affected” in our 2015 Form 20-F/A. The rate of inflation for the first six months of 2016, as measured by the variations in the Wholesale Price Index (“WPI”) and the Consumer Price Index (“CPI”), according to National Statistics and Census Institute ( Instituto Nacional de Estadística y Censos , or “INDEC”) was [●]%. The accuracy of the measurements of inflation by INDEC has been called into question, and the actual CPI and WPI could be substantially higher than those indicated by INDEC. See “Risk Factors—The credibility of several Argentine economic indices has been called into question, which may lead to a lack of confidence in the Argentine economy and may in turn limit our ability to access the credit and capital markets” in our 2015 Form 20-F/A. Sources of Revenues No significant changes have arisen in sources of revenues since we filed our 2015 Form 20-F/A. See “Item 5. Operating and Financial Review and Prospectus—Sources of Revenue” in our 2015 Form 20-F/A and Note 19 to our Unaudited Interim Financial Statements. Factors Affecting Our Results of Operations No significant changes have arisen in the factors affecting our results of operations or outlook for 2016 since we filed our 2015 Form 20-F/A, with the exception of the estimated impact in the form of reversal of revenues of 5 complying with the precautionary measures imposed by several courts of the Province of Buenos Aires and the Division II of the Federal Appellate Court of the City of La Plata , which, as of June 30, 2016, amounts to approximately Ps. 1.1 billion in reduced revenue from sales, whereas the related cost for energy purchases amounts to approximately Ps. 533 million. See “Recent Developments—Precautionary Measures” and “Item 5. Operating and Financial Review and Prospectus—Factors Affecting Our Results of Operation” in our 2015 Form 20-F/A. Critical Accounting Policies and Judgments No significant changes have arisen in our critical accounting policies and judgments since we filed our 2015 Form 20-F/A. See “Item 5. Operating and Financial Review and Prospects—Critical Accounting Policies and Judgments” in our 2015 Form 20-F/A. Selected Financial Data The following tables set forth our unaudited selected financial data for the six-month periods ended June 30, 2015 and 2016 and as of December 31, 2015 and June 30, 2016. For the Six-Month Period Ended June 30, (U.S.$) (Pesos) (Pesos) (unaudited) (unaudited) (unaudited) STATEMENT OF COMPREHENSIVE INCOME (LOSS) Revenue 559,207,866 8,382,525,904 3,415,398,884 Cost of sales (489,319,953) (7,334,906,088) (3,297,425,181) Gross profit Selling expenses (56,755,504) (850,765,006) (419,591,186) Administrative expenses (61,320,304) (919,191,364) (523,059,030) Other operating income 55,414,043 830,656,504 202,213,296 Other operating expenses (25,762,045) (386,173,060) (224,689,028) Share of (loss) profit of joint ventures (4,907,609) (73,565,057) 28,667,311 Share of (loss) profit of associates (176,999) (2,653,210) 7,462,702 Operating loss before higher costs recognition and SE Resolution No. 32/15 Income recognition on account of the RTI - SE Resolution No. 32/15 28,493,564 427,118,527 2,388,652,390 Higher Costs Recognition - SE Resolution No. 250/13 and subsequent Notes 5,437,747 81,511,835 186,595,975 Operating profit Financial income 17,037,378 255,390,300 127,458,182 Financial cost (94,767,026) (1,420,557,713) (292,943,077) Other financial results 15,680,636 235,052,731 353,938,768 Financial results, net (62,049,011) (930,114,682) 188,453,873 (Loss) profit before income tax Income tax 23,312,023 349,447,227 (587,544,843) Total (loss) profit of the period Total (loss) profit of the period attributable to: Owners of the company (4,059,403) (60,850,450) 963,020,737 Non - controlling interest (24,366,779) (365,258,020) 402,114,426 Basic earnings (loss) per share from continuing operations (0.0024) (0.0359) 0.7327 Diluted earnings (loss) per share from continuing operations (0.0024) (0.0359) 0.6154 Basic earning (loss) per ADS from continuing operations (0.0001) (0.0014) 0.0293 Diluted earning (loss) per ADS (4) from continuing operations (0.0001) (0.0014) 0.0246 Weighted average amount of outstanding shares 113,132,719 1,695,859,459 1,564,839,702 6 For the Six-Month Period EndedJune 30, (U.S.$) (Pesos) (Pesos) (unaudited) (unaudited) (unaudited) (restated) CASH FLOW DATA Net cash generated by operating activities 98,302,401 1,473,552,996 1,688,236,718 Net cash used in investing activities (167,878,839) (2,516,503,799) (2,149,242,027) Net cash generated by financing activities 87,344,244 1,309,290,217 364,080,792 (1) Solely for the convenience of the reader, Peso amounts as of June 30, 2016 have been translated into U.S.$ at the average between the purchaser and seller exchange rates for U.S.$ quoted by Banco Nación on June 30, 2016 of Ps. 14.99 to U.S.$ 1.00. (2) See Note 2.3 to our Audited Consolidated Financial Statements. (3) Diluted earnings (loss) per share are calculated by adjusting the weighted average of outstanding common shares to reflect the conversion of all potential dilutive common shares. The Company has a type of potential dilutive common shares, which consist of warrants. (4) Each ADS represents 25 common shares. 7 For the Six-Month Period Ended June 30, (Pesos) (Pesos) (unaudited) (unaudited) Revenue Generation 1,541.0 1,270.4 Transmission 349.2 412.0 Distribution 5,707.1 1,868.0 Oil and gas 1,129.7 311.4 Holding and others 49.7 29.3 Eliminations (45.0) (63.7) Subtotal Sales 8,731.7 3,827.4 Sales from interest in joint ventures (349.2) (412.0) Total Sales 8,382.5 3,415.4 Gross profit (loss) Generation 823.9 640.7 Transmission (41.5) 128.9 Distribution (238.8) (665.8) Oil and gas 425.5 122.5 Holding and others 48.0 27.9 Eliminations (10.9) (7.3) Subtotal gross profit 1,006.2 246.9 Gross (loss) profit from interest in joint ventures 41.5 (128.9) Total gross profit 1,047.6 118.0 Operating profit (loss) Generation 590.0 493.4 Transmission (135.3) 65.7 Distribution (1,224.7) 1,121.3 Oil and gas 938.4 135.9 Holding and others (75.4) (15.0) Subtotal operating profit 92.9 1,801.3 Operating (loss) profit from interest in joint ventures 61.7 (37.1) Total operating profit 154.6 1,764.2 Total profit (loss) of the period Generation 440.5 280.1 Transmission (73.7) 28.6 Distribution (1,518.7) 606.1 Oil and gas 297.7 57.4 Holding and others 428.1 393.0 Total (loss) profit of the period (426.1) 1,365.1 Total profit (loss) attributable to owners of the company Generation 381.2 258.1 Transmission (73.7) 28.6 Distribution (944.2) 254.8 Oil and gas 147.7 28.5 Holding and others 428.1 393.0 Total (loss) profit attributable to owners of the company (60.9) 963.0 Total profit (loss) attributable to non - controlling interest Generation 59.2 22.0 Distribution (574.5) 351.2 Oil and gas 150.0 28.9 Total (loss) profit attributable to non - controlling interest (365.3) 402.1 (1) For the purposes of presenting segment information the indirect interest of our Transmission segment has been consolidated proportionally. 8 As of June 30, As of December 31, (U.S.$) (Pesos) (Pesos) (unaudited) (unaudited) STATEMENT OF FINANCIAL POSITION Non-current assets: Investments in joint ventures 9,093,510 136,311,722 223,918,951 Investments in associates - - 123,237,325 Advances for companies’ acquisition 168,819,480 2,530,604,000 - Property, plant and equipment 1,104,025,016 16,549,334,989 14,508,403,073 Intangible assets 50,964,032 763,950,835 734,167,886 Biological assets 122,299 1,833,259 1,853,667 Financial assets at fair value through profit and loss 4,712 70,630 2,578,182,705 Financial assets at amortized cost 2,985,212 44,748,321 - Deferred tax asset 53,249,391 798,208,377 52,279,953 Trade and other receivables 90,005,124 1,349,176,811 1,228,528,576 Total non-current assets Current assets: Biological assets 16,102 241,365 245,361 Inventories 17,086,940 256,133,228 225,462,790 Financial assets at amortized cost 143,748 2,154,778 - Financial assets at fair value through profit and loss 194,499,317 2,915,544,758 4,081,019,508 Derivative financial instruments 28,019 420,000 197,150 Trade and other receivables 330,545,854 4,954,882,345 4,875,514,245 Cash and cash equivalents 55,784,036 836,202,699 516,597,918 Total current assets Non-current assets classified as held for sale 189,764,250 2,844,566,113 - Total assets Shareholders´ equity Share capital 113,132,719 1,695,859,459 1,695,859,459 Additional paid-in capital 82,153,654 1,231,483,268 1,231,483,268 Legal reserve 13,656,880 204,716,629 51,462,158 Voluntary reserve 259,480,717 3,889,615,950 977,780,998 Retained earnings (4,059,403) (60,850,450) 3,065,089,423 Other comprehensive loss (2,122,734) (31,819,782) (31,086,202) Equity attributable to owners of the company Non-controlling interest 68,402,343 1,025,351,128 1,390,609,148 Total equity Non-current liabilities: Trade and other payables 287,066,633 4,303,128,830 2,698,769,957 Borrowings 472,565,648 7,083,759,057 6,684,746,241 Deferred revenue 11,507,495 172,497,351 153,815,820 Salaries and social security payable 5,996,881 89,893,240 80,039,338 Defined benefit plans 20,163,192 302,246,242 264,454,859 Deferred tax liabilities 46,322,173 694,369,374 591,588,053 Income tax and minimum notional income tax provision 26,103,268 391,287,992 271,767,729 Taxes payable 10,950,478 164,147,658 127,538,023 Provisions 25,476,667 381,895,244 313,778,975 Total non-current liabilities Current liabilities: Trade and other payables 448,558,369 6,723,889,957 6,652,485,409 Borrowings 256,346,936 3,842,640,566 1,307,662,872 Deferred revenue 50,946 763,684 763,684 Salaries and social security payable 54,626,259 818,847,618 886,967,815 Defined benefit plans 3,831,477 57,433,843 46,089,380 Income tax and minimum notional income tax provision 15,724,870 235,715,796 138,949,721 Taxes payable 44,448,969 666,290,048 460,320,004 Derivatives financial instruments - - 18,081,410 Provisions 6,752,604 101,221,528 70,591,566 Total current liabilities Total liabilities Total liabilities and equity (1) Solely for the convenience of the reader, Peso amounts as of June 30, 2016 have been translated into U.S.$ at the average between the purchaser and seller exchange rates for U.S.$ quoted by Banco Nación on June 30, 2016 of Ps. 14.99 to U.S.$ 1.00. 9 Consolidated Results of Operations for the Six-Month Periods Ended June 30, 2015 and 2016 Generation Segment Generation net sales increased by 21.3% to Ps. 1,541 million for the six-month period ended June 30, 2016, from Ps. 1,270.4 million for the same period in 2015. The increase of Ps. 270.6 million in electricity generation net sales was mainly due to an increase in the average electricity selling prices calculated for the segment (Ps. 342.5 per MWh for the six-month period ended June 30, 2016, compared to Ps. 243.4 per MWh for the same period in 2015, which represents a sales increase of Ps. 445.3 million). The increase was partially offset by a decrease in the amount of electricity sold by the segment (4,494.9 GWh for the six-month period ended June 30, 2016, compared to 5,115 GWh for the same period in 2015, which represents a Ps. 212.4 million decrease in sales). Average electricity generation selling prices in this segment reflects the impact of the pricing scheme updated by the implementation of SE Resolution No. 22/16, which became effective as of February 2016 and the impact of the effect of changes in the exchange rate, which impacted Energía Plus and SE Resolution No. 220/2007 agreements. Moreover, the decrease in electricity sales (in GWh) was mainly due to maintenance works in Central Piedra Buena S.A. (“CPB”) and a lower dispatch by CAMMESA at Central Térmica Güemes S.A. (“CTG”) and CTP. In our hydroelectric power units, the joint sales in 2016 were 211.5 GWh higher than that in 2015 due to the higher dispatch by higher water flow and input levels in the area. The following table shows net electricity sales (in GWh) for power generation plants: Six-Month Period Ended June 30, In GWh Net generation Purchases Total sales Net generation Purchases Total sales Hydroelectric facilities: HINISA 328.1 - 328.1 205.5 0.5 206.0 HIDISA 266.3 - 266.3 177.0 - 177.0 Thermal facilities: CTG 862.1 259.9 1,122.0 1,009.2 324.7 1,333.9 CTLL 1,704.8 - 1,704.8 1,666.3 - 1,666.3 CTP* 82.3 - 82.3 95.3 - 95.3 CPB 990.3 1.2 991.5 1,635.4 1.2 1,636.6 Total Note: All figures have been subject to rounding, so figures shown as totals may not sum. Generation cost of sales increased by 13.9%, to Ps. 717.1 million for the six-month period ended June 30, 2016, from Ps. 629.7 million for the same period in 2015, mainly due to higher labor costs of 37.2% in our hydroelectric power units and of 35% in our thermal power units, higher energy purchases in our thermal power units of 41.7% and an increase of 80.7% in consumption of materials as a result of maintenance works in CPB. These were partially offset by a decrease of 67.7% in the cost related to gas consumption. The following table shows the main components of our generation segment cost of sales for the specified periods: Six-Month Period Ended June 30, Cost of Sales, in millions of Ps. except % Hydroelectric facilities: Labor costs 45.6 46.1% 33.2 45.4% Amortization for intangible assets 9.7 9.8% 9.7 13.3% Royalties 12.2 12.3% 8.3 11.3% Repairs and Maintenance 7.2 7.3% 3.8 5.2% Rental and insurance 4.0 4.0% 3.5 4.7% Consumption of materials 6.9 7.0% 3.1 4.3% Fees for third-party services 1.6 1.7% 1.2 1.7% Energy purchases 1.3 1.4% 1.3 1.7% Depreciation of property, plant and equipment 1.0 1.0% 0.9 1.2% Others 9.3 9.4% 8.1 11.1% Total hydroelectric 100.0% 100.0% Thermal facilities: Labor costs 178.3 28.8% 132.0 23.7% Energy purchases 162.4 26.3% 114.6 20.6% Gas consumption 26.7 4.3% 82.9 14.9% Depreciation of property, plant and equipment 73.0 11.8% 68.6 12.3% Repairs and Maintenance 33.1 5.3% 37.3 6.7% Consumption of materials 54.4 8.8% 30.1 5.4% Rental and insurance 25.0 4.0% 29.3 5.3% Fees for third-party services 17.5 2.8% 14.1 2.5% Penalties 5.5 0.9% 2.3 0.4% Others 42.3 6.8% 45.3 8.1% Total thermal 100.0% 100.0% Total 100.0% 100.0% Note: All figures have been subject to rounding, so figures shown as totals may not sum. 10 As a result of the foregoing, our generation segment gross profit increased by 28.6% to Ps. 823.9 million for the six-month period ended June 30, 2016, compared to Ps. 640.7 million for the same period in 2015. Selling expenses from our generation segment increased to Ps. 15.7 million for the six-month period ended June 30, 2016, compared to Ps. 10.4 million for the same period in 2015, mainly due to a Ps. 3.1 million increase in taxes, rates and contributions and a Ps. 1.2 million increase in labor costs. Selling expenses relating to our hydroelectric power units amounted to Ps. 4.4 million and Ps. 4.5 million, and those corresponding to our thermal power units reached Ps. 11.2 million and Ps. 5.9 million for the six-month period ended June 30, 2016 and 2015, respectively. The following table shows the main components of our generation segment selling expenses for the specified periods: Six-Month Period Ended June 30, Selling Expenses, in millions of Ps. except % Taxes, rates and contributions 7.8 49.5% 4.6 44.8% Labor costs 4.8 30.8% 3.6 35.0% Doubtful accounts 0.8 5.3% 0.5 4.3% Others 2.3 14.4% 1.7 15.9% Total 100.0% 100.0% Of which: Hydroelectric 4.4 28.3% 4.5 43.5% Thermal 11.2 71.7% 5.9 56.5% Note: All figures have been subject to rounding, so figures shown as totals may not sum. 11 Generation administrative expenses increased to Ps. 195.4 million for the six-month period ended June 30, 2016 from Ps. 118.2 million for the same period in 2015, mainly due to a 54.3% increase in labor costs borne by our generation subsidiaries, and a 218.3% increase in the fees for third-party services as a result of legal fees from the arbitration proceedings against Isolux. Administrative expenses corresponding to our hydroelectric power units amounted to Ps. 17.2 million and Ps. 11.5 million, and those corresponding to our thermal power units reached Ps. 178.2 million and Ps. 106.6 million the six-month period ended June 30, 2016 and 2015, respectively. The following table shows the main components of our generation segment administrative expenses for the specified periods: Six-Month Period Ended June 30, Administrative Expenses, in millions of Ps. except % Labor costs 127.4 65.2% 82.6 69.9% Fees for third-party services 39.3 20.1% 12.4 10.5% Rental and insurance 9.3 4.8% 6.8 5.8% Depreciation of property, plant and equipment 2.3 1.2% 1.9 1.6% Taxes, rates and contributions 0.6 0.3% 1.2 1.1% Others 16.4 8.4% 13.2 11.2% Total 100.0% 100.0% Of which: Hydroelectric 17.2 8.8% 11.5 9.8% Thermal 178.2 91.2% 106.6 90.2% Note: All figures have been subject to rounding, so figures shown as totals may not sum. Other generation operating income and expenses, net increased by 20.8%, to a loss of Ps. 22.8 million for the six-month period ended June 30, 2016, compared to a loss of Ps. 18.8 million for the same period in 2015. The following table shows the main components of our generation segment other operating income and expenses, net for the specified periods: Six-Month Period Ended June 30, Other Op. Income & Expenses, in millions of Ps. except % Tax on bank transactions (23.7) 104.2% (22.7) 120.6% Allowance for uncollectible tax credits (6.9) 30.2% (1.4) 7.6% Recovery of receivables 0.5 (2.2%) 0.4 (2.1%) Provision for contingencies - - (2.1) 11.2% Recovery of insurance 1.2 (5.3%) - - Others 6.1 (26.9%) 7.0 (37.3%) Total 100.0% 100.0% Note: All figures have been subject to rounding, so figures shown as totals may not sum. Generation operating income increased by 19.6% to Ps. 590 million for the six-month period ended June 30, 2016, compared to Ps. 493.4 million for the same period in 2015. Generation financial results accounted for a profit of Ps. 23.3 million for the six-month period ended June 30, 2016, compared to a loss of Ps. 106.1 million for the same period in 2015, mainly due to higher income for changes in the fair value of financial instruments (Ps. 194.3 million), a decrease in losses related to foreign exchange differences (Ps. 20.1 million) due to derivative financial instruments results, and higher net income for commercial 12 interest (Ps. 82.7 million), which were partially offset by an increase in net financial interest (Ps. 171.4 million) as a result of higher indebtedness balances compared to the same period in 2015. The following table shows the main components of our generation segment financial results for the specified periods: Six-Month Period Ended June 30, Financial Results, in millions of Ps. except % Financial income Commercial interest 167,3 89,4% 85,7 72,8% Financial interest 8,3 4,5% 32,1 27,2% Others 11,6 6,2% 0,0 0,0% Subtotal 100,0% 100,0% Financial cost Financial interest (276,4) 92,7% (128,7) 77,5% Fiscal interest (14,6) 4,9% (21,1) 12,7% Commercial interest (0,0) 0,0% (1,1) 0,7% Others (7,2) 2,4% (15,1) 9,1% Subtotal 100,0% 100,0% Other financial results Foreign exchange differences, net (13,2) (9,8%) (33,3) 57,5% Changes in the fair value of financial instruments 146,4 109,0% (47,9) 82,8% Discounted value measurement 1,1 0,8% 23,3 (40,3%) Subtotal 100,0% 100,0% Total 100,0% 100,0% Note: All figures have been subject to rounding, so figures shown as totals may not sum. Our generation segment recorded an income tax charge of Ps. 172.9 million for the six-month period ended June 30, 2016, compared to a charge of Ps. 107.1 million for the same period in 2015. Finally, our generation segment recorded a net profit of Ps. 440.5 million for the six-month period ended June 30, 2016, of which Ps. 381.2 million were attributable to the owners of the Company, compared to a net profit of Ps.280.1 million recorded in the same period in 2015, of which Ps. 258.1 million were attributable to the owners of the Company. Transmission Segment Transmission net sales decreased by 15.2% to Ps. 349.2 million for the six-month period ended June 30, 2016, compared to Ps. 412 million for the same period in 2015. Net regulated sales decreased by 26.2% to Ps. 279.5 million for the six-month period ended June 30, 2016, from Ps. 378.9 million recorded for the same period in 2015, mainly due to a decrease of Ps. 118.3 million in revenues from the Convention Renewal entered into by Transener, Transba, the SE and the ENRE, net of a decrease in penalties of Ps. 8.5 million and an increase of Ps. 5.0 million in other regulated income. Net non-regulated sales increased 110.6% to Ps. 69.6 million for the six-month period ended June 30, 2016, from Ps. 33.1 million recorded for the same period in 2015, mainly due to an increase in income from the work entrusted to Transener through Resolution No. 01/03 of 23.7 million, an increase of Ps. 9 million in revenue from the Fourth Line and Ps. 4.1 million in revenues from other non-regulated services. 13 Transmission cost of sales increased by 38% to Ps. 390.6 million for the six-month period ended June 30, 2016 compared to Ps. 283.1 million for the same period in 2015, mainly due to a 23.5% increase in labor costs. The following table shows the main components of our transmission segment cost of sales for the specified periods: Six-Month Period Ended June 30, Cost of Sales, in millions of Ps. except % Labor costs 222.5 57.0% 180.2 63.6% Depreciation of property, plant and equipment 23.6 6.0% 22.1 7.8% Transport and per diem 18.0 4.6% 12.8 4.5% Repairs and Maintenance 25.6 6.6% 11.9 4.2% Rental and insurance 12.3 3.1% 13.4 4.7% Fees for third-party services 5.9 1.5% 8.4 3.0% Consumption of materials 27.1 6.9% 2.9 1.0% Others 55.7 14.2% 31.4 11.1% Total 100.0% 100.0% Note: All figures have been subject to rounding, so figures shown as totals may not sum. As a result of the foregoing, transmission gross losses decreased to Ps. 41.5 million for the six-month period ended June 30, 2016, from a Ps. 128.9 million profit for the same period in 2015, mainly as a result a decrease in sales due to the termination of the Instrumental Agreement and the Renewal Agreement. We do not record selling expenses related to our transmission activities. Transmission administrative expenses increased by 52% to Ps. 86.2 million for the six-month period ended June 30, 2016, compared to Ps. 56.7 million for the same period in 2015, mainly due to a 48% labor cost increase associated with higher salaries. The following table shows the main components of our transmission segment administrative expenses for the specified periods: Six-Month Period Ended June 30, Administrative Expenses, in millions of Ps. except % Labor costs 62.0 71.9% 41.9 73.8% Fees for third-party services 4.5 5.2% 3.2 5.6% Rental and insurance 3.8 4.4% 2.8 5.0% Depreciation of property, plant and equipment 2.4 2.8% 2.2 3.9% Others 13.5 15.7% 6.6 11.6% Total 100.0% 100.0% Note: All figures have been subject to rounding, so figures shown as totals may not sum. Other transmission operating income and expenses, net recorded a loss of Ps. 7.6 million for the six-month period ended June 30, 2016, compared to Ps. 6.4 million loss for the same period in 2015. The following table shows the main components of our transmission segment other operating income and expenses for the specified periods: 14 Six-Month Period Ended June 30, Other Op. Income & Expenses, in millions of Ps. except % Tax on bank transactions (6.1) 79.9% (5.8) 89.6% Profit for property, plant and equipment sale (1.1) 14.5% (0.5) 7.1% Recovery of expenses - - 0.2 (3.4%) Others (0.4) 5.6% (0.4) 6.7% Total 100.0% 100.0% Note: All figures have been subject to rounding, so figures shown as totals may not sum. Transmission operating income accounted for a loss of Ps. 135.3 million for the six-month period ended June 30, 2016, compared to the gain of Ps. 65.7 million for the same period in 2015, mainly as a result of decreases in revenues and an increase of costs and expenses described above. Transmission financial results accounted for a loss of Ps. 77.2 million for the six-month period ended June 30, 2016, compared to a profit of Ps. 27 million for the same period in 2015, mainly as a result of an increase in foreign exchange losses and financial interest on liabilities due to the effect of increased exchange rate on financial debt denominated in US dollars (Ps. 89.1 million) and a decrease in the profits from interest income from the Fourth Line and the Renewal Agreement (Ps. 15.6 million). The following table shows the main components of our transmission segment financial results for the specified periods: Six-Month Period Ended June 30, Financial Results, in millions of Ps. except % Financial income Financial interest 74.9 100.0% 90.5 100.0% Subtotal 100.0% 100.0% Financial cost Financial interest (42.6) 99.5% (29.3) 99.0% Others (0.2) 0.5% (0.3) 1.0% Subtotal 100.0% 100.0% Other financial results Foreign exchange differences, net (109.4) 100.0% (33.6) 98.8% Others - - (0.4) 1.2% Subtotal 100.0% 100.0% Total 100.0% 100.0% Note: All figures have been subject to rounding, so figures shown as totals may not sum. Our transmission segment recorded an income tax gain of Ps. 72.7 million for the six-month period ended June 30, 2016, compared to a charge of Ps. 33.5 million for the same period in 2015. Finally, our transmission segment recorded a net loss of Ps. 73.7 million for the for the six-month period ended June 30, 2016, compared to a net profit of Ps. 28.6 million for the same period in 2015, both attributable to the Company’s owners. 15 Distribution Segment Net sales from our distribution activities increased by 205.5% to Ps. 5,707.1 million in the six-month period ended June 30, 2016, compared to Ps. 1,868 million for the same period in 2015, mainly due to the retroactive application of the Ministry of Energy and Mining (“ME&M”) Res. No. 6 and 7/16 from February 2016, which establishes a new electricity rate system increasing revenue of distribution companies. This increase was partially offset by adjustments recognized due to precautionary measures from three cities within the Province of Buenos Aires that require the suspension of the above mentioned Resolutions, retroactively to the date on which such resolutions came into effect. Edenor’s electricity sales volume between 2016 and 2015 increased by 349 GWh to 11,385 GWh in 2016, compared to 11,036 GWh in 2015. The cost of sales increased by 134.7% to Ps. 5,945.9 million for the six-month period ended June 30, 2016, compared to Ps. 2,533.8 million for the same period in 2015, mainly due to an increase in the price of energy purchases of 177%, an increase in penalties of 1,017.7% due to the new criteria to calculate penalties established by ENRE Note 120,151 and labor costs increase of 34.1%. The following table shows the main components of our distribution segment cost of sales for the specified periods: Six-Month Period Ended June 30, Cost of Sales, in Millions of Ps. except % Energy purchases 2,769.7 46.6% 1,000.1 39.5% Labor costs 1,166.3 19.6% 869.5 34.3% Fees for third-party services 202.8 3.4% 255.7 10.1% Penalties 1,444.7 24.3% 129.3 5.1% Depreciation of property, plant and equipment 136.9 2.3% 114.5 4.5% Consumption of materials 141.6 2.4% 99.8 3.9% Others 84.0 1.4% 65.0 2.6% Total 100.0% 100.0% Note: All figures have been subject to rounding, so figures shown as totals may not sum. As a result of the foregoing, the gross loss from our distribution activities decreased to Ps. 238.8 million for the six-month period ended June 30, 2016, compared to a loss of Ps. 665.8 million for the same period in 2015, mainly due to the increase in revenue. 16 Selling expenses increased by 107.8% to Ps. 762.1 million for the six-month period ended June 30, 2016, compared to Ps. 366.7 million for the same period in 2015, mainly due to increases in penalties of 6,489.3% due to the new criteria to calculate penalties established by ENRE Note 120,151; labor costs increase of 39.3% and third-party compensation increase of 34.3%.The following table shows the main components of our distribution segment selling expenses for the specified periods: Six-Month Period Ended June 30, Selling Expenses, in Millions of Ps. except % Fees for third-party services 210.3 27.6% 156.5 42.7% Labor costs 188.9 24.8% 135.6 37.0% Communication Expenses 51.7 6.8% 26.8 7.3% Taxes, rates and contributions 49.1 6.4% 22.8 6.2% Penalties 187.1 24.6% 2.8 0.8% Doubtful accounts 44.6 5.9% 2.5 0.7% Others 30.3 4.0% 19.5 5.3% Total 100.0% 100.0% Note: All figures have been subject to rounding, so figures shown as totals may not sum. Administrative expenses from our distribution segment increased by 63.6% to Ps. 506 million for the six-month period ended June 30, 2016, compared to Ps. 309.3 million for the same period in 2015, mainly due to increases in third-party compensation and fees between both periods of 128.1% and labor cost increases of 31.5%.The following table shows the main components of our distribution segment administrative expenses for the specified periods: Six-Month Period Ended June 30, Administrative Expenses, in Millions of Ps. except % Labor costs 206.7 40.9% 157.3 50.9% Fees for third-party services 179.4 35.5% 78.7 25.4% Insurance and rentals 42.5 8.4% 28.6 9.2% Security surveillance expenses 20.8 4.1% 9.7 3.1% Others 56.5 11.2% 35.1 11.3% Total 100.0% 100.0% Note: All figures have been subject to rounding, so figures shown as totals may not sum. 17 Other operating income and expenses, net for the six-month period ended June 30, 2016 amounted to a net loss of Ps. 226.6 million, compared to a net loss of Ps. 112.1 million for the same period in 2015, which was mainly due to higher losses from provisions for contingencies (Ps. 63.8 million), tax on bank transactions (Ps. 34.9 million) and decrease in property, plant and equipment (Ps. 29.3 million). The following table shows the main components of our distribution segment other operating income and expenses for the specified periods: Six-Month Period Ended June 30, Other Op. Income & Expenses, in Millions of Ps. except % Provision for contingencies (101.2) 44.7% (37.3) 33.3% Tax on bank transactions (73.6) 32.5% (38.7) 34.5% Allowance for uncollectible tax credits (0.1) 0.0% (0.0) 0.0% Other expenses FOCEDE (14.7) 6.5% (25.9) 23.1% Income from services to third-parties 22.1 (9.8%) 26.2 (23.4%) Voluntary retirements (14.6) 6.5% (23.4) 20.9% Net expenses for technical functions (9.2) 4.1% (5.8) 5.2% Decrease in property, plant and equipment (30.5) 13.5% (1.3) 1.1% Others (4.8) 2.1% (5.8) 5.2% Total 100.0% 100.0% Note: All figures have been subject to rounding, so figures shown as totals may not sum. Operating loss from our distribution activities decreased by Ps. 2,346.1 million to a loss of Ps. 1,224.7 million for the six-month period ended June 30, 2016, compared to a gain of Ps. 1,121.3 million for the same period in 2015, mainly due to the lower profits from SE Resolution No. 32/15 which was repealed by means of ME&M Resolution No. 7/16 with effect from February 2016, partially offset by higher revenues for the new electricity rate system set out in ME&M Resolution No. 6/2016 and SE Resolution No. 7/2016. Financial results related to our distribution activities represented a loss of Ps. 1,004.3 million for the six-month period ended June 30, 2016, a 1,463.3% higher the loss compared to Ps. 64.2 million loss for the same period of 2015, primarily due to higher losses from commercial interest due to the increase in accounts payables with CAMMESA (Ps. 625.6 million), foreign exchange differences mainly as a result of the appreciation of the U.S. Dollar on the outstanding debt in that currency (Ps. 413.9 million) and higher losses in financial liability interest (Ps. 149.1 million),. These were partially offset by higher income from changes in the fair value of financial assets (Ps. 187.2 million). The following table illustrates the main components of financial results from our distribution segment: 18 Six-Month Period Ended June 30, Financial Results, in Millions of Ps. except % Financial income Financial interest 26.0 28.7% 13.7 36.4% Commercial interest 64.6 71.3% 23.9 63.6% Subtotal 100.0% 100.0% Financial cost Financial interest (273.2) 34.8% (124.0) 589.6% Commercial interest (506.8) 64.6% 118.8 (564.9%) Fiscal interest (2.2) 0.3% (1.7) 8.2% Others (2.0) 0.3% (14.1) 67.2% Subtotal 100.0% 100.0% Other financial results Foreign exchange differences, net (583.3) 187.7% (169.4) 209.5% Changes in the fair value of financial instruments 272.7 (87.8%) 85.5 (105.8%) Others (0.2) 0.1% 3.1 (3.8%) Subtotal 100.0% 100.0% Total 100.0% 100.0% Note: All figures have been subject to rounding, so figures shown as totals may not sum. In turn, our distribution operations recorded a gain from income tax of Ps. 710.3 million for the six-month period ended June 30, 2016, compared to a loss of Ps. 451 million in the same period of 2015. Finally, our distribution activities registered a net loss of Ps. 1,518.7 million for the six-month period ended June 30, 2016, of which Ps. 944.2 million were attributable to the Company’s owners, compared to a profit of Ps. 606.1 for the same period in 2015, of which Ps. 254.8 million were attributable to the Company’s owners. Oil and Gas Segment Net sales related to our oil and gas segment increased to Ps. 1,129.7 million for the six-month period ended June 30, 2016, 262.7% higher compared to Ps. 311.4 million in the same period of 2015, mainly due to an increase in sales primarily as a result of higher productionin the Rincón del Mangrullo Block and the effect of changes in the exchange rate, partially offset by a slight decrease in sales prices. The following table shows Petrolera Pampa’s oil and gas production under the investment agreements entered into by Petrolera Pampa for the specified periods: 19 Six-Month Period Ended June 30, Oil (m
